Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-16-2021 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 remain rejected as discussed below.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, 14-15, and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al (US 2019/0116531, also published as WO2017171451A1 on 10-05-2017) in view of Zhu et al (US 2015/0078329) and further in view of Gemeniano (US 10,277, 631). Hereinafter referred to as Ryu and Zhu.
Regarding claims 1, 8, and 15. Ryu discloses a method comprising receiving, by a computing device of a wireless communication network and from a user device (see at least figure 15 and paragraph [0250]: UE submits NB-IOT request to the MME), a request to access a Narrow Band (NB) network of the wireless communication network (see at least figures 9, 15 and paragraph [0250]: UE submits NB-IOT request to the MME); determining, by the computing device, that the request includes a NB-indicator (see at least figure 13: the wireless network authenticates the UE before granting access); determining, by the computing device, that the NB-indicator corresponds to information related to the user device stored in a database associated with the wireless communication network (authentication information is compared with information stored in HSS to confirm identity); and based at least in part on the determining, providing, by the computing device, access to the user device to the NB network of the wireless communication network (see at least figures 9, 13 and 15: after authentication, bearer setup and negotiated and access is granted). 
Ryu discloses all the limitations of the claimed invention with the exception of determining NB plan of the user device. However, Zhu, from the same field of endeavor, teaches user devices registering with NB-eNB in a narrow band network (see at least paragraph [0039]). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Zhu, into the communication method of Ryu for the purpose of managing network narrowband subscribers. 
Ryu in view of Zhu discloses all the limitations of the claimed invention with the exception that NB-Indicator corresponds to the information related to the Narrowband plan of the user device. However, Gemeniano, from the same field of endeavor, teaches retrieving indicator for the user plan and serving UE based on user plan (see at least Col.3, lines 16-40). Thus, it would have been obvious to a person of ordinary skill in the art before the time of the invention to employ the teaching of Gemeniano, as indicated, into the communication method of Ryu in view of Zhu by serving network devices based on agreed upon policies, rules and plans associated with user, within any obtuse network, for the purpose of generating a revenue and organizing network accessibility.
Regarding claims 4, 11, and 18. Ryu in view of Zhu and further in view of Gemeniano discloses a method wherein the computing device is a Mobile Management Entity (MME) of the wireless communication network (see at least figures 9, 13 and 15).
Regarding claims 5, 12, and 19. Ryu in view of Zhu and further in view of Gemeniano discloses a method wherein providing access to the user device to the NB network of the wireless communication network comprises providing, by the MME, access to the user device to the NB network of the wireless communication network via 
Regarding claims 7 and 14. Ryu in view of Zhu and further in view of Gemeniano discloses a method wherein the computing device is configured as an Internet of Things (IoT) device (see at least paragraph [0035], [0204], [0250]).
Claims 2-3, 9-10 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Zhu in view of Gemeniano and further in view of Kuge et al (US 2018/0014337). Hereinafter referred to as Kuge.
Regarding claims 2, 9 and 16, Ryu in view of Zhu and further in view of Gemeniano discloses all the limitations of the claimed invention with the exception of wherein determining that the NB-indicator corresponds to the information related to the user device stored in the database comprises determining that the NB-indicator, an International Mobile Subscriber Identity (IMSI), and a Type Allocation Code (TAC) correspond to the information related to the user device stored in the database. However, Kuge, from the same field of endeavor, teaches determining that the NB-indicator corresponds to the information related to the user device stored in the database comprises determining that the NB-indicator, an International Mobile Subscriber Identity (IMSI), and a Type Allocation Code (TAC) correspond to the information related to the user device stored in the database (see at least paragraphs [0269] and [0356]). Thus, I would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Kuge, as indicated, into the 
Regarding claims 3, 10 and 17. Ryu in view of Zhu in view of Gemeniano in view of Kuge discloses a method wherein: the database is included within one or more of a Home Subscriber Server (HSS), a Home Location Register (HLR), or an Equipment Identity Register (EIR) of the wireless communication network; and determining that the NB-indicator corresponds to the information related to the user device stored in the database comprises determining, by one or more of the HSS, the HLR, or the EIR, that the NB-indicator, the IMSI, and the TAC correspond to the information related to the user device stored in the database (Ryu: see at least figure 13 and paragraph [0072])(Kuge: see at least figure 2A) (Zhu: see at least paragraph [0039]). 
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Zhu in view of Gemeniano and further in view of Lee et al (US 2007/0086381). Hereinafter referred to as Lee.
Regarding claims 6, 13 and 20, Ryu in view of Zhu and further in view of Gemeniano discloses all the limitations of the claimed invention with the exception of wherein the NB-indicator comprises a NB-rate plan indicator. However, Lee, from the same field of endeavor, teaches a method of controlling data rate communication between UE and service provider (see at least abstract: A UE periodically forwards a rate request to a base station if the UE needs to have its data transmission rate to the base station increased or decreased, and the base station responds with a rate command.). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Lee, as indicated, into the .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note
Examiner would like to direct applicants’ representative’s attention to US 2019/0090120 which is directed to HSS capabilities (see at least paragraph [0004]: For network configurations focused on Narrowband Internet of Things devices (NB-IoT devices), an HSS could be expected to manage subscriber information for hundreds of millions, or more, subscriber devices for a single operator.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476